Citation Nr: 1537101	
Decision Date: 08/31/15    Archive Date: 09/04/15

DOCKET NO.  13-28 878	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for degenerative disc disease of the lumbar spine.

2.  Entitlement to service connection for degenerative disc disease of the lumbar spine.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse



ATTORNEY FOR THE BOARD

S. Tromble, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 20, 1970 to August 27, 1971.

This matter comes before the Board of Veterans' Appeals (Board) from a May 2011 rating decision by the Department of Veteran Affairs (VA) Regional Office (RO) in Houston, Texas that reopened the Veteran's claim for entitlement to service connection for his degenerative disc disease of the lumbar spine and denied service connection for that claim.

In September 2014, the Veteran and his wife testified at a video conference hearing in Houston, Texas before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is associated with the claims file.

In reviewing this case the Board has reviewed the Veteran's file on the VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  Evidence was added to the electronic file after the Agency of Original Jurisdiction (AOJ) issued a statement of the case in July 2013 and certified the appeal to the Board in March 2014.  However, the Veteran's representative waived AOJ consideration of this evidence, so the Board can proceed. 

The issue of entitlement to service connection for the Veteran's degenerative disc disease of the lumbar spine is REMANDED to the AOJ and is addressed in the REMAND portion of the decision below.   The VA will notify the Veteran if further action is required.

The Veteran's substantive appeal to the Board describes how he injured his back and his knee.  The AOJ's Rating Decision dated May 2011 and the Statement of the Case dated July 2013 include a paragraph on presumptive service connection for a right knee strain claimed as bilateral osteoarthritis.  The AOJ should clarify whether the Veteran intends to make a service connection claim for his right knee. 


FINDINGS OF FACT

1. In February 1975, the AOJ denied the Veteran's claim of entitlement to service connection for degenerative disc disease of the lumbar spine (then claimed as residuals of low back pain), but the Veteran did not file a notice of disagreement challenging that decision or submit new and material evidence within one year.

2. Evidence received since the February 1975 rating decision with respect to the Veteran's claim of entitlement to service connection for degenerative disc disease of the lumbar spine had not previously been submitted, is not cumulative or redundant of evidence of record at the time of the prior rating decision, addresses the grounds of the prior final denial, and raises a reasonable possibility of substantiating the service connection claim.


CONCLUSION OF LAW

The February 1975 rating decision which denied entitlement to service connection for degenerative disc disease of the lumbar spine is final; new and material evidence has been submitted and the Veteran's claim is reopened.  38 U.S.C. §§ 5108, 7105 (West 2014); 38 C.F.R. §§ 38 C.F.R. 3.104(a), 3.156, 20.302, 20.1103 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran is seeking service connection for degenerative disc disease of the lumbar spine.  The Veteran's initial claim for this condition was denied in a February 1975  rating decision.  The Veteran did not file a timely notice of disagreement or submit new and material evidence within one year, so the determination became final.  38 U.S.C.A. §§  5108, 7105; 38 C.F.R. §§ 3.104(a), 3.156, 20.302, 20.1103.  However, previously denied claims may be reopened by the submission of new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R.
§ 3.156.

New evidence is defined as evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The preliminary question of whether a previously denied claim should be reopened is a jurisdictional matter that must be addressed before the Board may consider the underlying claim on its merits.  Barnett v. Brown, 8 Vet. App. 1, 4 (1995), aff'd, Barnett v. Brown, 83 F.3d 130 (Fed. Cir. 1996).  

In a February 1975 rating decision, the AOJ denied service connection for residuals of low back pain because residuals of low back pain were not found on the Veteran's August 1971 discharge examination.   

In January 2011, the Veteran sought to reopen his previously denied claim for service connection and provided additional medical evidence and lay testimony in conjunction with his claim.  After reviewing the additional evidence, the AOJ reopened the claim.  Because the Board also concludes that this additional evidence is sufficient to reopen the claim, only a limited amount of this evidence will be discussed.

When determining whether the submitted evidence meets the definition of new and material evidence, the VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  Evidence is considered new if it has not been previously submitted to agency decision makers, and it is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id.  Moreover, the Court of Appeals for Veterans Claims has explained that the threshold to reopen a claim is intended to be a low one.  Id.  

An April 2011 medical exam indicates that the Veteran's current lower back problem is related to, but not caused by, the back strain he suffered while in service.   This evidence, presumed to be credible and entitled to full weight for the limited purpose of determining whether the claim should be reopened, is also material because it addresses a requirement of service connection, as well as the reason the Veteran's claim was previously denied.  As such, the Veteran's claim is reopened.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

When the Board reopens a claim the new and material evidence must first be considered by the AOJ unless there is a waiver from the Veteran or no prejudice would result from adjudication of the claim.  Hickson v. Shinseki, 23 Vet. App. 394 (2010).  Here, the AOJ reopened the claim in a rating decision dated May 2011.


ORDER

The claim of service connection for degenerative disc disease of the lumbar spine is reopened. 


REMAND

The Board has reopened the Veteran's claim of entitlement to service connection for his degenerative disc disease of the lumbar spine.  However, additional development is required prior to a decision on the merits.  

First, the Veteran indicated at his hearing that he was submitting additional evidence - paperwork from 1973 and medical reports from 2001.  Although the form he signed waiving RO consideration is in VBMS, the additional evidence is not. 

The Veteran was last examined for this claim in August 2012.  During that exam, the examiner concluded that the claimed condition was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  Part of the examiner's rationale for this conclusion was that there was no evidence of treatment or evaluation for the Veteran's back condition from 1971 until 2001.  

The Veteran's statements as to VA treatment are inconsistent.  He testified that he sought treatment for his back at the Houston VAMC in approximately 1970, but he was denied treatment.  When directly questioned whether there were VA medical records that needed to be obtained, he responded negatively.  However, when he initially filed this claim in 1975, he referenced treatment beginning in 1973 at the VAMC in Houston, and although requests for records were made, it is unclear whether responses were received.

However, he also testified that he received private treatment, and, although he states he was unsuccessful in getting the records, that does not absolve VA from requesting the records in order to confirm that they actually are no longer available. A VA Form 21-2142 indicates that the Veteran was treated by Dr. Louis Train in 1983 for back pain, and the Veteran's hearing testimony indicates that he was treated by both Dr. Train and the Kelsey Seybold Clinic in the 1970s for a bulging disc.  

Accordingly, the case is REMANDED for the following actions:

1. Obtain and associate with the claims file any records 
available from the Houston VAMC, including records from the 1970s, if available.  Archived paper records must be searched, if available.  All efforts to obtain these records should be fully documented, and a negative response must be provided if records are not available.

2. After obtaining updated authorization from the Veteran, obtain all available private treatment records from Dr. Louis Train and the Kelsey Seybold Clinic for his back injury, including any records from the 1970s and 1980s.  All efforts to obtain these records should be fully documented, and a negative response must be provided if records are not available.

3. Ask the Veteran to re-submit copies of the documents he submitted at the time of his Board hearing.

4.  Only after obtaining as much of the above records as are available, obtain an opinion regarding the etiology of the Veteran's currently diagnosed degenerative disc disease of the lumbar spine.  

The medical professional should be provided with the Veteran's complete claims file and should provide a full rationale for any medical opinion expressed.  If a medical opinion cannot be made without resort to speculation, the medical professional must explain why this is so and note what, if any, additional evidence would permit an opinion to be rendered.  The medical professional should answer the following question:

Is it as likely as not (50 percent or greater) that the Veteran's in-service back injury caused or contributed to the Veteran's currently diagnosed back disorder?

5. After completing the VA examination and any other development deemed necessary, the AOJ should readjudicate the Veteran's claim based on the entirety of the evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


